DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
Response to Amendment
In response to the amendment received February 23, 2021:
Claims 1 and 3-8 are pending. Claim 2 has been cancelled as per applicant’s request.
The previous rejection under 35 U.S.C. 103 has been withdrawn in light of the amendments.
Response to Arguments
Applicant’s arguments, filed February 23, 2021, with respect to claims 1 and 3-8 have been fully considered and are persuasive in light of the amendments to the claims.  The rejection of December 7, 2020 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest or render obvious at least the invention of claim 1.
Claim 1 teaches a redox flow battery comprising a cell, a positive electrolyte tank, a negative electrolyte tank, a positive electrolyte circulation pipe, a negative electrolyte circulation pipe, a communicating tube, an introducing tube and an open-close valve. Notably, the claims require a communicating tube having one open end fully immersed in liquid electrolyte of the positive electrolyte tank and the other open end fully immersed in the liquid electrolyte of the negative electrolyte tank, with an introducing tube connected to the communicating tube and at least one of the positive electrolyte circulation pipe and the negative electrolyte circulation pipe. Brereton et al. (US 2008/0220318) teaches a redox battery (Abstract), comprising a battery cell (Fig. 4, #12), a positive reservoir (i.e. positive tank) (Fig. 4, #46) and a negative reservoir (i.e. negative tank) (Fig. 4, #28) , the positive reservoir containing positive electrolyte solution (Fig. 4, #24) (i.e. liquid electrolyte) and the negative reservoir containing negative electrolyte solution (Fig. 4, #22) (i.e. liquid electrolyte), with positive electrolyte circulation pipe (#30 or #32) and negative electrolyte circulation pipe (#48 or #50) allowing the electrolyte solution to circulate between the reservoirs and the battery cell (#12), a gas draw (Fig. 4, #72), a kick-back line (i.e. introducing tube) (Fig. 4, #80) separate from the positive and negative electrolyte circulation pipes, and configured to connect the negative electrolyte circulation pipe (#30) to the communicating tube (#72) . Brereton et al. does not teach an open-close valve .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729